_ cowen en

An unpub|ishLLd order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

 
  

   

noNALn MICHAEL cHURcH, N@. 63233
Appellant,
VS. 
MINDY STAR CHURCH, F § E... § 
Respondent. SEP 1 7 2014

TR l . L|NUEMAN

CLE
DEPUTY CL€RK
ORDER DISMISSING APPEAL

The parties’ stipulation to dismiss this appeal is approved.
This appeal is hereby dismissed, with the parties to bear their own
attorney fees and costs. NRAP 42(b).

It is so ORDERED.

CLERK OF THE SUPREME CoURT
TRACIE K. LINDEMAN .

BY:- 
\_/ O

ccc H0n. Jennifer Elliott, District Judge, Family Court Division
Robert E. Gast0n, Settlement Judge
Mills & Mills
LaW Offices of P. Sterling Kerr
Eighth District Court Clerk

Sur=asmz Coum
OF
NzvAoA

CLERK’S ORDER

/4 - §07(¢~¢: